 Case 1:18-cv-06127-CBA-RML Document 94 Filed 07/10/20 Page 1 of 2 PageID #: 1086




ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                           10 Prince Street
                                       Alexandria, Virginia 22314
                                             (202) 628-7400
                                           www.clarelocke.com

                                              July 10, 2020

   Via ECF

   Hon. Robert M. Levy
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201


                   Re:     Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)
   Dear Judge Levy:
             I write on behalf of my client Robert Langrick, Counterclaimant in the above referenced
   action.
          By order yesterday, Your Honor canceled the telephone conference that was scheduled for
   Monday, July 13, regarding Mr. Langrick’s Letter Motion for Discovery Dispute [Dkt. 90] concerning
   a dispute over the deposition of Plaintiff/Counterclaim-Defendant Monica Morrison. I note that
   the docket entry reflects that the conference was cancelled “in light of Judge Amon’s ruling on
   defendant’s motion to dismiss.”
           Judge Amon’s July 9 Order [Dkt. 92] did dismiss all of Ms. Morrison’s claims with prejudice,
   but Mr. Langrick’s Counterclaims remain pending. Therefore, the issues that have arisen with
   respect to the scheduling of Ms. Morrison’s deposition still need to be resolved.
          Accordingly, I request that the Court reinstate Monday’s telephonic hearing on Mr.
   Langrick’s Letter Motion.
Case 1:18-cv-06127-CBA-RML Document 94 Filed 07/10/20 Page 2 of 2 PageID #: 1087




                                            Very truly yours,




                                            Andrew C. Phillips
                                            CLARE LOCKE LLP

                                            Counsel for Defendant Robert Langrick

 Cc: All counsel of record via ECF.




                                        2
